DETAILED ACTION
In Applicant’s Response filed 6/8/22, Applicant has amended claims 1, 3, 9 and 10; and added new claims 11-21. Claim 7 has been cancelled. Currently, claims 1-6 and 8-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.

Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 19 is directed to an embodiment of the invention which differs from that of previously pending claims 1-10. In particular, claim 19 is directed to the embodiment shown in figures 5 and 8-11 which is an alternative embodiment of the device that is a helmet-shaped device which includes  grip indentations and rigidity cross channels that comprise a long cylindrical indentation crossed by a short cylindrical indentation. In contrast, previously pending claims 1-10 are drawn to the embodiment shown in figures 1-4 and 6-7 which is dome shaped, includes arcuate ridges with interior channels and does not include grip indentations. Thus, new claim 19 is drawn to an invention which is distinct from that which was originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 15-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958) and further in view of Purdy (US 2367690) and Boots (US 2304235).
Regarding claim 1, Wright discloses a device (protective dressing 10), comprising: 
a dome (casing 11 shown i.e. in figure 3; see col 5 lines 13-14); 
a flexible annulus (internal seal 15) positioned at the base of said dome (as shown in figure 3), said annulus (15) having a substantially planar lower surface (as shown in figure 3), positionable in proximity with a human subject’s skin (casing 11 adheres to a patient’s skin via seal 15 – col 4 lines 63-65), said annulus being flexible to enable conformity of said substantially planar lower surface relative to the contour of that skin (seal 15 can be formed of foam -col 6 lines 17-18 and functions to provide a cushioning effect – col 6 lines 21-23; the porous structure of foam inherently allows the material to conform to the surface contours of a patient’s skin and thus is interpreted as being flexible);
an adhesive layer on said substantially planar lower surface of said annulus (seal 15 can include adhesive on both sides - col 6 lines 17-21) wherein the adhesive layer has an annulus shape generally corresponding to a shape of the planar lower surface of the flexible annulus (as shown in fig 3; the adhesive that is applied to the surfaces of seal 15 has the same annular shape as seal 15) and wherein the adhesive layer is configured for adhering said annulus to the skin (casing 11 adheres to a patient’s skin via seal 15 – col 4 lines 63-65, which includes adhesive on both sides - col 6 lines 17-21); and
the dome having a height (inherent structural characteristic of casing 11; the height is shown in the illustration of casing 12 in fig 2).
With regard to the statements of intended use and other functional statements (i.e. use of the device “for deterring an undesirable sleeping posture in human subjects”; positioning of the device in “a region of the human subject’s body which will deter the human subject from maintaining the undesirable sleeping posture”; and creating “physical discomfort for the human subject by force generated upward against the human subject when the human subject is in the undesirable sleeping posture with said dome oriented downward toward a sleeping surface”), they do not impose any structural limitations on the claims distinguishable over Wright et al which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, in the present case, there is no limitation on where the device of Wright is capable of being adhered on the body, so it is inherent that the device is capable of being positioned on a region of the human subject’s body which will deter the human subject from maintaining an undesirable sleeping posture, if desired. Also, due to the “dome” shape of the device and the fact that the casing is rigid (see i.e. abstract), it is inherent that when adhered to a patient’s skin, the device will deter a patient from sleeping on the area where the device is applied, such as in a situation where the casing would be oriented downward towards a sleeping surface, because the rigid casing will cause discomfort if pressure is applied which would generate a force upwardly against the skin when pressing the casing against the skin. Thus, the device of Wright is interpreted as being capable of being used as claimed if one desires to do so.
Wright does not, however, disclose that the flexible annulus is integrally formed with the dome or that the adhesive layer comprises a top surface directly contacting the lower surface of the annulus and a bottom surface configured to directly contact skin of the user to adhere the annulus to the skin.
Krueger however teaches a device (protective cell 1) comprising a dome (shell like section 2); a flexible annulus (rim section 3; flexible as shown in fig 2B) positioned at a base of and integrally formed with the dome (as shown in fig 2A the rim 3 is at the base of shell 2 and integrally formed with the shell; see col 5 lines 3-4); and an adhesive layer (col 5 lines 21-22) comprising a top surface directly contacting the lower surface of the flexible annulus and a bottom surface configured to directly contact the skin (the cell 1 is attached to the skin with the adhesive - col 6 lines 31-32; thus, the adhesive is interpreted as being provided on the lower surface of rim 3 with a top surface contacting the lower surface of the rim and a bottom surface for contacting and attaching directly to the skin as shown in fig 1) wherein the adhesive layer has an annulus shape generally corresponding to the shape of the planar lower surface of the flexible annulus (the adhesive is interpreted as having the same shape as the rim 3 which it is applied to which, as shown i.e. in fig 2C is an annular shape) and is configured to adhere the flexible annulus to the skin (as shown in fig 1; see col 6 lines 31-32). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the device of Wright so that the flexible annulus is integrally formed with the dome as in Krueger in order to simplify the construction of the device and, furthermore, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. It also would have been obvious to one having ordinary skill in the art, at the time of the invention, to have removed the membrane 14 from the device of Wright so that the top surface of the adhesive layer 15 in Wright directly contacts the lower surface of the annulus and the bottom surface of the adhesive directly contacts skin of the user to adhere the annulus to the skin, like the adhesive on the device of Krueger, in order to directly attach the flexible annulus to the skin and conform to the contours of the skin surface as in Krueger to form a seal with the skin surface for optimal protection of the covered region of the body. 
Wright in view of Krueger does not, however, disclose that said dome comprises a dome base wall, a dome intermediate wall and a dome top wall, wherein said dome top wall forms the apex of said dome, said dome base wall is conical in shape from where it contacts the flexible annulus to where it meets the dome intermediate wall, and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall. 
Purdy, however, teaches a device which is for application to the outer surface of the human body (col 1 lines 1-6) wherein the device includes a cover 18 shaped as a dome (as shown in figures 1-2) wherein the cover 18 comprises a dome base wall (perimeter edge of the cover 18 which is adjacent to base 10), a dome intermediate wall (portion of cover 18 which is substantially vertically aligned so it is substantially perpendicular with respect to base 10 as shown in figure 2) and a dome top wall (top curved portion of cover 18 shown in figures 1-2), and wherein said dome top wall forms the apex of said dome (as shown in figure 2), and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall (as shown in figures 1-2, the substantially vertical sides are slightly angled and curved at a top region where there is a transition to the substantially horizontal top portion and also at a bottom region where there is a transition to the perimeter edge). Purdy further teaches that the dome base wall is conical in shape from where it contacts the flexible annulus to where it meets the dome intermediate wall (as shown in figure 1, the cover 18 has a conical shape at the perimeter edge where it contacts base 10 which is at a position between the base 10 and the vertically aligned portion of cover 18). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Wright in view of Krueger so that said dome further comprises a dome base wall, a dome intermediate wall and a dome top wall, wherein said dome top wall forms the apex of said dome, said dome base wall is conical in shape from where it contacts the flexible annulus to where it meets the dome intermediate wall, and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall, as in Purdy, since the claimed configuration of the walls forming the dome is nothing more than one of numerous shapes or configurations that a person having ordinary skill in the art would find obvious for the purpose of providing a raised-dome cover for application to a patient’s body.
Wright in view of Krueger and further in view of Purdy does not, however, disclose that the dome has a height of approximately 2 inches.
Boots, however, teaches a sleeping garment which includes a ball provided in a pocket (fig 1) to resist movement of the user from their side to their back when sleeping (col 1 lines 34-38) wherein the ball is approximately 2 inches in diameter which, therefore, provides a dome-shaped structure protruding from the user’s back which has a height of approximately 2 inches (col 2 lines 8-10; i.e. the dome shape formed by the surface of the ball facing away from the body will be spaced the diameter distance from the body and thus is positioned approximately 2 inches from the user’s body).  Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the dome of Wright in view of Krueger and further in view of Purdy to have a height of approximately 2 inches like the dome formed by the ball in the device Boots to provide a structure that has a height that is sufficient to prevent a user from moving from their side to their back when sleeping as taught by Boots.  
With respect to claim 2, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 1) and Wright also discloses that said dome has a shape of a spherical section (the casing may be a variety of shapes including a spherical shape – col 2 lines 31-34).
With respect to claim 3, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 1) and Krueger also discloses that the device comprises one or more airflow apertures allowing for ventilation of the space enclosed between the dome and the human (holes 4 – col 5 lines 42-50). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Wright in view of Krieger and further in view of Purdy and Boots so that the dome comprises a plurality of airflow apertures capable of allowing for ventilation of the space enclosed between the dome and the human as in Krueger in order to provide ventilation to the skin surface to prevent accumulation of moisture at the skin surface which can lead to maceration, infection, and/or bacterial growth on the skin.
Regarding claim 11, Wright discloses a device (protective dressing 10), comprising: 
a dome (casing 11 shown i.e. in figure 3; see col 5 lines 13-14); 
a flexible annulus (internal seal 15) positioned at the base of said dome (as shown in figure 3), said annulus (15) having a substantially planar lower surface (as shown in figure 3), positionable in proximity with a human subject’s skin (casing 11 adheres to a patient’s skin via seal 15 – col 4 lines 63-65), said annulus being flexible to enable conformity of said substantially planar lower surface relative to the contour of that skin (seal 15 can be formed of foam -col 6 lines 17-18 and functions to provide a cushioning effect – col 6 lines 21-23; the porous structure of foam inherently allows the material to conform to the surface contours of a patient’s skin and thus is interpreted as being flexible);
an adhesive layer on said substantially planar lower surface of said annulus (seal 15 can include adhesive on both sides - col 6 lines 17-21) wherein the adhesive layer has an annulus shape generally corresponding to a shape of the planar lower surface of the flexible annulus (as shown in fig 3; the adhesive that is applied to the surfaces of seal 15 has the same annular shape as seal 15) and wherein the adhesive layer is configured for adhering said annulus to the skin (casing 11 adheres to a patient’s skin via seal 15 – col 4 lines 63-65, which includes adhesive on both sides - col 6 lines 17-21); and
the dome having a height (inherent structural characteristic of casing 11; the height is shown in the illustration of casing 12 in fig 2).
With regard to the statements of intended use and other functional statements (i.e. use of the device “for deterring an undesirable sleeping posture in human subjects”; positioning of the device in “a region of the human subject’s body which will deter the human subject from maintaining the undesirable sleeping posture”; and creating “physical discomfort for the human subject by force generated upward against the human subject when the human subject is in the undesirable sleeping posture with said dome oriented downward toward a sleeping surface”), they do not impose any structural limitations on the claims distinguishable over Wright et al which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, in the present case, there is no limitation on where the device of Wright is capable of being adhered on the body, so it is inherent that the device is capable of being positioned on a region of the human subject’s body which will deter the human subject from maintaining an undesirable sleeping posture, if desired. Also, due to the “dome” shape of the device and the fact that the casing is rigid (see i.e. abstract), it is inherent that when adhered to a patient’s skin, the device will deter a patient from sleeping on the area where the device is applied, such as in a situation where the casing would be oriented downward towards a sleeping surface, because the rigid casing will cause discomfort if pressure is applied which would generate a force upwardly against the skin when pressing the casing against the skin. Thus, the device of Wright is interpreted as being capable of being used as claimed if one desires to do so.
Wright does not, however, disclose that the flexible annulus is integrally formed with the dome; that the adhesive layer comprises a top surface directly contacting the lower surface of the annulus and a bottom surface configured to directly contact skin of the user to adhere the annulus to the skin; or that the device comprises one or more airflow apertures allowing for ventilation of the space enclosed between the dome and the human (holes 4 – col 5 lines 42-50).
Krueger however teaches a device (protective cell 1) comprising a dome (shell like section 2); a flexible annulus (rim section 3; flexible as shown in fig 2B) positioned at a base of and integrally formed with the dome (as shown in fig 2A the rim 3 is at the base of shell 2 and integrally formed with the shell; see col 5 lines 3-4); and an adhesive layer (col 5 lines 21-22) comprising a top surface directly contacting the lower surface of the flexible annulus and a bottom surface configured to directly contact the skin (the cell 1 is attached to the skin with the adhesive - col 6 lines 31-32; thus, the adhesive is interpreted as being provided on the lower surface of rim 3 with a top surface contacting the lower surface of the rim and a bottom surface for contacting and attaching directly to the skin as shown in fig 1) wherein the adhesive layer has an annulus shape generally corresponding to the shape of the planar lower surface of the flexible annulus (the adhesive is interpreted as having the same shape as the rim 3 which it is applied to which, as shown i.e. in fig 2C is an annular shape) and is configured to adhere the flexible annulus to the skin (as shown in fig 1; see col 6 lines 31-32). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the device of Wright so that the flexible annulus is integrally formed with the dome as in Krueger in order to simplify the construction of the device and, furthermore, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. It also would have been obvious to one having ordinary skill in the art, at the time of the invention, to have removed the membrane 14 from the device of Wright so that the top surface of the adhesive layer 15 in Wright directly contacts the lower surface of the annulus and the bottom surface of the adhesive directly contacts skin of the user to adhere the annulus to the skin, like the adhesive on the device of Krueger, in order to directly attach the flexible annulus to the skin and conform to the contours of the skin surface as in Krueger to form a seal with the skin surface for optimal protection of the covered region of the body. Krueger also discloses that the device comprises one or more airflow apertures allowing for ventilation of the space enclosed between the dome and the human (holes 4 – col 5 lines 42-50). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Wright in view of Krieger and further in view of Purdy and Boots so that the dome comprises a plurality of airflow apertures capable of allowing for ventilation of the space enclosed between the dome and the human as in Krueger in order to provide ventilation to the skin surface to prevent accumulation of moisture at the skin surface which can lead to maceration, infection, and/or bacterial growth on the skin.
Wright in view of Krueger does not, however, disclose that said dome comprises a dome base wall, a dome intermediate wall and a dome top wall, wherein said dome top wall forms the apex of said dome, said dome base wall is conical in shape from where it contacts the flexible annulus to where it meets the dome intermediate wall, and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall. 
Purdy, however, teaches a device which is for application to the outer surface of the human body (col 1 lines 1-6) wherein the device includes a cover 18 shaped as a dome (as shown in figures 1-2) wherein the cover 18 comprises a dome base wall (perimeter edge of the cover 18 which is adjacent to base 10), a dome intermediate wall (portion of cover 18 which is substantially vertically aligned so it is substantially perpendicular with respect to base 10 as shown in figure 2) and a dome top wall (top curved portion of cover 18 shown in figures 1-2), and wherein said dome top wall forms the apex of said dome (as shown in figure 2), and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall (as shown in figures 1-2, the substantially vertical sides are slightly angled and curved at a top region where there is a transition to the substantially horizontal top portion and also at a bottom region where there is a transition to the perimeter edge). Purdy further teaches that the dome base wall is conical in shape from where it contacts the flexible annulus to where it meets the dome intermediate wall (as shown in figure 1, the cover 18 has a conical shape at the perimeter edge where it contacts base 10 which is at a position between the base 10 and the vertically aligned portion of cover 18). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Wright in view of Krueger so that said dome further comprises a dome base wall, a dome intermediate wall and a dome top wall, wherein said dome top wall forms the apex of said dome, said dome base wall is conical in shape from where it contacts the flexible annulus to where it meets the dome intermediate wall, and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall, as in Purdy, since the claimed configuration of the walls forming the dome is nothing more than one of numerous shapes or configurations that a person having ordinary skill in the art would find obvious for the purpose of providing a raised-dome cover for application to a patient’s body.
Wright in view of Krueger and further in view of Purdy does not, however, disclose that the dome has a height of approximately 2 inches.
Boots, however, teaches a sleeping garment which includes a ball provided in a pocket (fig 1) to resist movement of the user from their side to their back when sleeping (col 1 lines 34-38) wherein the ball is approximately 2 inches in diameter which, therefore, provides a dome-shaped structure protruding from the user’s back which has a height of approximately 2 inches (col 2 lines 8-10; i.e. the dome shape formed by the surface of the ball facing away from the body will be spaced the diameter distance from the body and thus is positioned approximately 2 inches from the user’s body).  Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the dome of Wright in view of Krueger and further in view of Purdy to have a height of approximately 2 inches like the dome formed by the ball in the device Boots to provide a structure that has a height that is sufficient to prevent a user from moving from their side to their back when sleeping as taught by Boots.  
With respect to claim 15, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) but does not disclose that the one or more airflow apertures are disposed between the flexible annulus and the adhesive layer. It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to have repositioned the airflow apertures on the device of Wright in view of Krueger and further in view of Purdy and Boots so that they are positioned between the flexible annulus and the adhesive layer since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 16, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) and Krueger also teaches that the device comprises one or more airflow apertures that are through holes provided through the dome allowing for ventilation of the space enclosed between the dome and the human (holes 4 – col 5 lines 42-50). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Wright in view of Krueger and further in view of Purdy and Boots so that the dome comprises a plurality of airflow apertures that are through holes provided through the dome as in Krueger in order to provide ventilation to the skin surface to prevent accumulation of moisture at the skin surface which can lead to maceration, infection, and/or bacterial growth on the skin.
With respect to claim 17, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) but Wright does not, however, disclose that said dome comprises a dome base wall, a dome intermediate wall and a dome top wall, wherein said dome top wall forms the apex of said dome and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall. 
Purdy, however, teaches a device which is for application to the outer surface of the human body (col 1 lines 1-6) wherein the device includes a cover 18 shaped as a dome (as shown in figures 1-2) wherein the cover 18 comprises a dome base wall (perimeter edge of the cover 18 which is adjacent to base 10), a dome intermediate wall (portion of cover 18 which is substantially vertically aligned so it is substantially perpendicular with respect to base 10 as shown in figure 2) and a dome top wall (top curved portion of cover 18 shown in figures 1-2), and wherein said dome top wall forms the apex of said dome (as shown in figure 2), and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall (as shown in figures 1-2, the substantially vertical sides are slightly angled and curved at a top region where there is a transition to the substantially horizontal top portion and also at a bottom region where there is a transition to the perimeter edge). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Wright in view of Krueger and further in view of Purdy and Boots so that said dome further comprises a dome base wall, a dome intermediate wall and a dome top wall, wherein said dome top wall forms the apex of said dome and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall, as in Purdy, since the claimed configuration of the walls forming the dome is nothing more than one of numerous shapes or configurations that a person having ordinary skill in the art would find obvious for the purpose of providing a raised-dome cover for application to a patient’s body.
With respect to claim 18, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) but does not explicitly disclose that a diameter of the base of the dome is approximately 3.5 inches. It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to have formed the device of Wright in view of Krueger and further in view of Purdy and Boots so that the diameter of the base is approximately 3.5 inches since discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to claim 20, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) but does not explicitly disclose that a ratio of a diameter of the base of the dome to the height of the dome is approximately 1.75:1. It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to have formed the device of Wright in view of Krueger and further in view of Purdy and Boots so that the dome is sized such that a ratio of a diameter of the base of the dome to the height of the dome is approximately 1.75:1 since discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to claim 21, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) but does not explicitly disclose that a ratio of a diameter of the base of the dome to the height of the dome is approximately 2.5:1. It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to have formed the device of Wright in view of Krueger and further in view of Purdy and Boots so that the dome is sized such that a ratio of a diameter of the base of the dome to the height of the dome is approximately 2.5:1 since discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958), Purdy (US 2367690) and Boots (US 2304235) (with respect to claim 1) and further in view of Fuchita (US 2007/0129664).
With respect to claims 4-6, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 1) and Wright also discloses that the device is formed from a resilient lightweight plastic material and, more specifically, polyethylene terephthalate (PETG, which inherently is resilient and lightweight – col 5 lines 24-26). Wright does not, however, disclose that said article is formed from a sheet of material wherein said article is preferably molded by being die-stamped on a punch press from sheet stock of amorphous polyethylene terephthalate with a thickness of 0.0175 inches. The claimed phrase “wherein said article is preferably molded …[by] being die-stamped on a punch press from sheet stock of amorphous polyethylene terephthalate” is interpreted to mean that the device is made by die stamping a sheet of PET on a punch press. Fuchita teaches a cup-like support product used as a medical device for application to a patient’s body, that is molded from plastic having a thickness of about 0.2mm (approx. 0.008in) (para [0044]) wherein the support is molded, for example, by vacuum molding, vacuum air-pressure molding, press molding, injection molding, etc. (para[0047]). Therefore, even if “press molding” (aka using a punch press to die stamp a material) results in different structural characteristics of the end product as compared to other molding methods, it still would have been prima facie obvious at the time the invention was made to form the device of Wright in view of Krueger, Purdy and Boots by press molding since Fuchita teaches that press molding is recognized as a useful technique for forming shaped plastic articles used as medical devices for application on a patient's body. Furthermore, although Wright in view of Krueger, Purdy, Boots  and further in view of Fuchita does not explicitly teach formation of the device from a PET sheet having a thickness of exactly 0.0175 inches, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to use a PET sheet having such a thickness since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claims 8-9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958), Purdy (US 2367690) and Boots (US 2304235) (with respect to claim 1) and further in view of Crocetti (US 20070256695).
With respect to claims 8-9, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that said dome comprises an additional structural feature configured to resist collapsing when a force is exerted on the dome wherein the structural feature is one or more arcuate ridges located on an upper portion of an outer surface of said dome, the one or more arcuate ridges being elevated above said outer surface of said dome and wherein said arcuate ridges provide multi-directional structural support to said dome. Crocetti, however, teaches a device which is configured with a dome (upper and lower raised contoured segments 46, 48 for generally engaging the wearers back in the spinal region and providing additional stability for the garment 10 and the position control member 12 forming a part thereof – para [0026]) and an arcuate ridge elevated above said outer surface of the device (position control member 12; figures 1-5) wherein the arcuate ridge (12) is configured to provide multidirectional structural support to the dome (member 12 has an elongate lateral dimension defined between opposed side surfaces 14 and 16, with the elongate dimension being established to aid in supporting and/or maintaining an individual while that individual is sleeping in a lateral position – para [0021]; it is inherent that the member 12 provides structural support, in multiple directions, to the segments 46,48 that are located beneath member 12 as shown in figures 1-2 so as to prevent the device from being crushed or collapsing under the weight of a user when they try to roll over and/or rotate their body position in various directions while sleeping). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the device of Wright in view of Krueger and further in view of Purdy and Boots so that it includes an arcuate ridge located on an upper portion of an outer surface of said wherein said arcuate ridge provides multi-directional structural support to said dome, as in Crocetti, in order to assist in positioning of a patient using the device and maintaining the user in a given position during use. 
With respect to claim 12, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) but does not disclose that said dome comprises one or more arcuate ridges located on an upper portion of an outer surface of said dome configured to resist collapsing when a force is exerted on the dome, the one or more arcuate ridges being elevated above said outer surface of said dome and wherein said arcuate ridges provide multi-directional structural support to said dome. Crocetti, however, teaches a device which is configured with a dome (upper and lower raised contoured segments 46, 48 for generally engaging the wearers back in the spinal region and providing additional stability for the garment 10 and the position control member 12 forming a part thereof – para [0026]) and an arcuate ridge elevated above said outer surface of the device (position control member 12; figures 1-5) wherein the arcuate ridge (12) is configured to provide multidirectional structural support to the dome (member 12 has an elongate lateral dimension defined between opposed side surfaces 14 and 16, with the elongate dimension being established to aid in supporting and/or maintaining an individual while that individual is sleeping in a lateral position – para [0021]; it is inherent that the member 12 provides structural support, in multiple directions, to the segments 46,48 that are located beneath member 12 as shown in figures 1-2 so as to prevent the device from being crushed or collapsing under the weight of a user when they try to roll over and/or rotate their body position in various directions while sleeping). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the device of Wright in view of Krueger and further in view of Purdy and Boots so that it includes an arcuate ridge located on an upper portion of an outer surface of said wherein said arcuate ridge provides multi-directional structural support to said dome, as in Crocetti, in order to assist in positioning of a patient using the device and maintaining the user in a given position during use.
With respect to claim 13, Wright in view of Krueger, Purdy and Boots and further in view of Crocetti discloses the invention substantially as claimed (see rejection of claim 12) but does not disclose that each of the one or more airflow apertures is positioned at a peripheral end of one of the one or more arcuate ridges. It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to have repositioned the airflow apertures on the device of Wright in view of Krueger, Purdy and Boots and further in view of Crocetti so that they are positioned at a peripheral end of one of the one or more arcuate ridges since rearranging parts of an invention involves only routine skill in the art.  

Claims 8, 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958), Purdy (US 2367690) and Boots (US 2304235) (with respect to claim 1) and further in view of Doshi et al (US 2007/0283962).
With respect to claims 8 and 10, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that said dome comprises an additional structural feature configured to resist collapsing when a force is exerted on the dome wherein the structural feature is one or more channels located on an upper portion of the dome wherein the one or more channels are sunken below the outer surface of the dome.
 Doshi teaches a medical device that is applied to a patient’s body wherein as shown in figure 13 the device is constructed as a dome (alignment guide is an indentation or dome – para [0102]) wherein the dome-shaped device (alignment guide) includes at least two rigidity cross-channels positioned at the apex of said dome wherein said at least two rigidity cross-channels comprise a long cylindrical indentation positioned along the long axis of said dome crossed by a short cylindrical indentation positioned along the short axis of said dome, (as shown in figure 13 there are two channels which cross at the top center area of the dome) and wherein the structure functions to protect underlying structure (i.e. a valve) and prevents interference of such underlying structure from other parts of the device or from contact by a patient during use (para [0102]). Therefore, the configuration of the dome-shaped element provides improved structural reinforcement to thereby provide protection to a covered area or covered portion of the device. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to configure the dome-shaped portion of the device of Wright in view of Krueger and further in view of Purdy and Boots so that it includes an additional structural feature configured to resist collapsing when a force is exerted on the dome wherein the structural feature is one or more channels located on an upper portion of the dome wherein the one or more channels are sunken below the outer surface of the dome, as in Doshi, in order to provide protection to a covered area or covered portion of the device by preventing interference from other parts of the device or from contact by a patient during use (para [0102]).
With respect to claim 14, Wright in view of Krueger and further in view of Purdy and Boots discloses the invention substantially as claimed (see rejection of claim 11) but does not disclose that said dome comprises one or more channels located on an upper portion of the dome configured to resist collapsing when a force is exerted on the dome wherein the one or more channels are sunken below the outer surface of the dome.
 Doshi teaches a medical device that is applied to a patient’s body wherein as shown in figure 13 the device is constructed as a dome (alignment guide is an indentation or dome – para [0102]) wherein the dome-shaped device (alignment guide) includes at least two rigidity cross-channels positioned at the apex of said dome wherein said at least two rigidity cross-channels comprise a long cylindrical indentation positioned along the long axis of said dome crossed by a short cylindrical indentation positioned along the short axis of said dome, (as shown in figure 13 there are two channels which cross at the top center area of the dome) and wherein the structure functions to protect underlying structure (i.e. a valve) and prevents interference of such underlying structure from other parts of the device or from contact by a patient during use (para [0102]). Therefore, the configuration of the dome-shaped element provides improved structural reinforcement to thereby provide protection to a covered area or covered portion of the device. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to configure the dome-shaped portion of the device of Wright in view of Krueger and further in view of Purdy and Boots so that it includes one or more channels located on an upper portion of the dome configured to resist collapsing when a force is exerted on the dome wherein the one or more channels are sunken below the outer surface of the dome, as in Doshi, in order to provide protection to a covered area or covered portion of the device by preventing interference from other parts of the device or from contact by a patient during use (para [0102]).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/8/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments and arguments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 10-19 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786